Citation Nr: 0617281	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-37 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the loss 
of use of the left foot due to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran retired from active duty after more than 20 years 
service, in November 1972.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision.


FINDING OF FACT

The veteran has withdrawn his claim seeking entitlement to 
special monthly compensation based on the loss of use of the 
left foot due to diabetes mellitus.


CONCLUSION OF LAW

There are no remaining allegations of error of fact or law 
for appellate consideration with respect to the claim for 
entitlement to special monthly compensation; and the appeal 
of this issue is therefore dismissed.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2005, the veteran was granted a total disability 
rating based on individual unemployability.  Several months 
later, he contacted his representative and indicated that he 
wanted to withdraw his claim for entitlement to special 
monthly compensation based on the loss of use of the left 
foot due to diabetes mellitus, that had been previously 
perfected for appeal.  The representative accordingly 
withdrew the claim in writing.  VA regulation provides for 
the withdrawal of an appeal to the Board by the submission of 
a written request to that effect at any time before the Board 
promulgates a final decision on the matter in question.  See 
38 C.F.R. § 20.204.  

As the claim has been withdrawn, there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed, and 
dismissal of the appeal is therefore the appropriate action.  
See 38 U.S.C.A. § 7105(d).  Accordingly, the appeal seeking 
entitlement to special monthly compensation based on the loss 
of use of the left foot due to diabetes mellitus is 
dismissed.


ORDER

The appeal of the claim for entitlement to special monthly 
compensation based on the loss of use of the left foot due to 
diabetes mellitus is dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


